Citation Nr: 9900533	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  98-10 805	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fracture of the right (major) index finger, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972 and from November 1980 to November 1983.

This matter is before the Board of Veterans Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 1998 rating determination by the Boston, Massachusetts 
Regional Office (RO), which granted service connection for 
the residuals of a fracture of the right (major) index finger 
and assigned a 10 percent evaluation.


CONTENTION OF APPELLANT ON APPEAL

The veteran contends that his service-connected right index 
finger fracture residuals are more disabling than reflected 
in the current rating.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the residuals of a fracture of the right (major) index 
finger.


FINDING OF FACT

The veterans service-connected right (major) index finger 
fracture residuals are primarily manifested by restricted 
range of motion in flexion and extension and fusiform 
swelling over the proximal interphalangeal joint.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a fracture of the right (major) index finger 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.71a, Codes 5010-5225 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Service medical records show the veteran 
sustained injury to his right index finger during a football 
game, sustaining a fracture of the proximal interphalangeal 
joint.  He was initially treated with a splint and 
subsequently underwent surgery.  At a post-service VA 
examination in December 1997 the veteran reported that he has 
never regained full function of the finger since the injury 
and that it is quite stiff.  He complained that he is unable 
to fully flex the finger.  He also stated that over the past 
year he has noticed increased difficulty after taking over 
his fathers laundromat and being forced to do mechanical 
work using tools.  He reported that he has a chronic ache in 
the proximal interphalangeal joint and difficulty in 
attempting to use it and that he uses his long finger for 
most of the activities which normally would be done with the 
index finger.  Examination of the right index finger revealed 
a two inch long incision over the dorsum of the proximal 
interphalangeal joint and fusiform swelling of the proximal 
interphalangeal joint.  Range of motion of the right index 
finger was markedly limited with flexion of the 
metacarpophalangeal joint to 45 degrees, the proximal 
interphalangeal joint to 50 degrees and the distal 
interphalangeal joint to 15 degrees.  The veteran lacked an 
inch and a half of touching his palm when making a fist with 
the index finger.  The diagnosis was questionable fracture of 
the proximal and/or middle phalanges of the right index 
finger, status post operative surgery of an undetermined 
nature.  

Service connection was established for fracture residuals, 
traumatic arthritis of the right (major) index finger and a 
10 percent evaluation was assigned.  

In his notice of disagreement the veteran stated that his 
right index finger injury affects the use of his entire right 
hand.  He further stated that after long periods of using his 
hand he experiences soreness in his wrist.  

Analysis.  The Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented a claim which is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  Where, as in this case, an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  

Traumatic arthritis is rated as degenerative arthritis which 
is evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
38 C.F.R. § 4.71a, Codes 5003, 5010 (1998).  Ankylosis of the 
index finger, both favorable and unfavorable, in either the 
major or minor upper extremity, is rated a maximum 10 percent 
disabling.  38 C.F.R. § 4.71a, Code 5225 (1998).  Extremely 
unfavorable ankylosis will be rated as amputation.  

Because 10 percent is the maximum allowable evaluation under 
Code 5225 for ankylosis of the index finger, a rating higher 
than 10 percent under this code cannot be assigned.  In 
addition, because the veteran is able to close his right 
index finger to within an inch and a half of the palm and has 
flexion of the distal interphalangeal joint to 15 degrees, 
flexion of the metacarpophalangeal joint to 45 degrees and 
flexion of the proximal interphalangeal joint to 50 degrees, 
the disability is not akin to extremely unfavorable ankylosis 
which would warrant consideration of the criteria for 
amputation of the fingertip.  Accordingly, there is no basis 
for rating the disability as amputation.  See 38 C.F.R. 
§ 4.71a, Codes 5219 note (b) and note (3) before Code 5220 
(1998).

Furthermore, the Court of Veterans Appeals (Court) has held 
that, when a diagnostic code provides for compensation based 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 & 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet.App. 
202, 206 (1995).  However, where the veteran is in receipt of 
the maximum evaluation due to limitation of motion, those 
regulations are not for application.  Johnston v. Brown, 
10 Vet.App. 80, 84-85 (1997).

Additionally, the clinical evidence does not show that the 
service-connected right index finger fracture residuals 
present such an unusual or exceptional disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1998).  As the preponderance 
of the evidence is against an increased rating, the benefit 
of the doubt doctrine is not for application.


ORDER

Entitlement to an increased evaluation for the residuals of a 
fracture of the right (major) index finger is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
